             Case 1:21-cr-00095-DAD-BAM Document 100 Filed 09/15/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   LAURA JEAN BERGER
 3 Assistant United States Attorneys
   4550 California Avenue, Suite 640
 4 Bakersfield, CA 93309
   Telephone: (661) 489-6150
 5 Facsimile: (661) 489-6151

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:21-CR-00095-DAD-BAM
11
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL
                             v.                           ACT; FINDINGS AND ORDER
13
     OMAR ALBERTO NAVARRO et al.,                         DATE: September 22, 2021
14                                                        TIME: 1:00 p.m.
                                   Defendants.            COURT: Hon. Barbara A. McAuliffe
15

16

17
                                                  STIPULATION
18
              Plaintiff United States of America, by and through its counsel of record, and defendants, by and
19
     through defendants’ counsel of record, hereby stipulate as follows:
20
              1.     By previous order, this matter was scheduled for a status conference on September 22,
21
     2021.
22
              2.     By this stipulation, the parties move to continue the status conference until December 8,
23
     2021, or the Court’s earliest convenience, and to exclude time from calculation under the Speedy Trial
24
     Act between September 22, 2021, and December 8, 2021.
25
              3.     The parties agree and stipulate, and request that the Court find the following:
26
              a)     Initial discovery was transmitted to defendants (except defendant Gallegos, who was
27
              joined to the case later) on or about April 15, 2021. This discovery consisted of approximately
28


      STIPULATION AND ORDER REGARDING EXCLUDABLE          1
30    PERIODS UNDER SPEEDY TRIAL ACT
        Case 1:21-cr-00095-DAD-BAM Document 100 Filed 09/15/21 Page 2 of 4

 1        880 Bates-numbered items, including audio recordings, data and transcripts of telephone calls

 2        intercepted through Court-authorized electronic surveillance, case agent reports, audio and video

 3        recordings, photographs, and laboratory results, as well as a recording of post-arrest interviews if

 4        any interview took place. The initial discovery was transmitted under cover letter inviting

 5        defense counsel to contact the government in the event they wished to inspect any physical

 6        evidence seized during the investigation of the case.

 7        b)       On or about June 14, 2021, the government transmitted supplemental discovery to the

 8        defendants, consisting of additional reports of investigation, laboratory results and photographs.

 9        c)       Following her arraignment on July 22, 2021, the above-referenced discovery was

10        produced to defendant Gallegos on July 27 and August 3, 2021.

11        d)       Counsel for defendants desire additional time to review discovery, consult with their

12        clients, conduct investigation and research related to the charges, and to otherwise prepare for

13        trial.

14        e)       Counsel for defendants believe that failure to grant the above-requested continuance

15        would deny them the reasonable time necessary for effective preparation, taking into account the

16        exercise of due diligence.

17        f)       Based on the above-stated findings, the ends of justice served by continuing the case as

18        requested outweigh the interest of the public and the defendants in a trial within the original date

19        prescribed by the Speedy Trial Act.

20        g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

21        within which trial must commence, the time period of September 22, 2021 to December 8, 2021,

22        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), because it results

23        from a continuance granted by the Court at defendants’ request on the basis of the Court’s

24        finding that the ends of justice served by taking such action outweigh the best interest of the

25        public and the defendants in a speedy trial.

26
27        ///

28        ///


     STIPULATION AND ORDER REGARDING EXCLUDABLE          2
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:21-cr-00095-DAD-BAM Document 100 Filed 09/15/21 Page 3 of 4

 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act provide that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: September 13, 2021                               PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                    By: /s/ CHRISTOPHER D. BAKER
                                                          CHRISTOPHER D. BAKER
 9                                                        Assistant United States Attorney
10

11 /s/ ROBERT L. FORKNER                                 /s/ DAVID A. TORRES
   ROBERT L. FORKNER                                     DAVID A. TORRES
12 Counsel for defendant Omar Alberto Navarro            Counsel for defendant Miguel Angel Martinez
13
   /s/ JOHN F. GARLAND                                   /s/ ERIN M. SNIDER
14 JOHN F. GARLAND                                       ERIN M. SNIDER
   Counsel for defendant David Delgado Gonzalez          Counsel for defendant Randal Jason Newell
15

16 /s/ KEVIN P. ROONEY                                   /s/ BARBARA HOPE O’NEILL
   KEVIN P. ROONEY                                       BARBARA HOPE O’NEILL
17 Counsel for defendant Lizette Mendez                  Counsel for defendant Amayrani Jared Arreguin
18
   /s/ ROGER D. WILSON
19 ROGER D. WILSON
   Counsel for defendant Yvette Gallegos
20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER REGARDING EXCLUDABLE         3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:21-cr-00095-DAD-BAM Document 100 Filed 09/15/21 Page 4 of 4

 1                                                 ORDER
 2         IT IS SO ORDERED that the status conference is continued from September 22, 2021, to
 3 December 8, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

 4 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 5
     IT IS SO ORDERED.
 6

 7      Dated:   September 15, 2021                      /s/ Barbara   A. McAuliffe   _
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER REGARDING EXCLUDABLE     4
30    PERIODS UNDER SPEEDY TRIAL ACT
